Citation Nr: 0011005	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-01 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition as secondary to the service-connected disability.  

2.  Entitlement to an increased rating for a lower back 
disability, currently evaluated as 40 percent disabling.

3.  Entitlement to a compensable rating for obturator nerve 
damage of the left thigh. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1982 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a compensable rating for 
the service-connected obturator nerve damage, left lower 
extremity, inner thigh, and denied a rating in excess of 20 
percent for the service-connected chronic low back pain 
syndrome.  This matter further comes before the Board from a 
July 1998 rating decision in which the RO denied service 
connection for a bilateral hip condition as secondary to the 
service-connected combat injuries.  By rating action in 
January 1999, the RO granted a 40 percent rating for the 
service-connected low back pain syndrome.  The veteran has 
continued his appeal.  

The claims pertaining to the service-connected lower back 
disability and the service-connected obturator nerve damage 
of the left lower thigh will be addressed in the Remand 
following the decision. 


FINDINGS OF FACT

1.  The veteran's claim that he has a bilateral hip condition 
due to his service-connected disability is accompanied by 
medical evidence to support that allegation.

2.  The veteran's claim for service connection for a 
bilateral hip condition is plausible.  


CONCLUSION OF LAW

The claim for service connection for a bilateral hip 
condition as secondary to the service-connected disability is 
well grounded.  38 U.S.C.A. § 5107 (West 1991& Supp. 1999).


REASONS AND BASES

A claimant seeking benefits under a law administered by the 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1131.  The law 
also provides that a disability which is proximately due to 
or the result of a service-connected disability shall be 
service connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered part of the original 
condition.  Id.  Service connection may also be established 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran essentially contends that his bilateral hip 
condition is related to his service-connected low back 
disability and his service-connected lower left extremity 
residuals of shrapnel wounds.  Service connection has been 
granted for residuals of shrapnel fragment wounds, muscle 
group XII, left leg, status post fasciotomy and neurolysis of 
superficial peroneal nerve.  Service medical records show 
that the veteran was involved in a car bomb attack in Beirut 
in October 1983 and sustained multiple shrapnel wounds to the 
left lower extremity.  A Physical Evaluation Board was 
convened in May 1984, and the primary diagnosis was multiple 
shrapnel wounds with chronic pain and insensate area, left 
lower extremity, stable.  On VA examination in May 1999, the 
veteran complained of left lower extremity pain, and it was 
noted that he walked with his left leg stiff and externally 
rotated, and he bounced on his right lower extremity.  In May 
1999, a VA examiner opined that the veteran had some mild to 
moderate arthritic changes in the right hip joint.  The VA 
examiner noted that the arthritic condition in his right hip 
was probably not directly related to the change in his gait 
pattern, but opined that the arthritic changes in the hips 
were likely "exacerbated" by his changing gait pattern.  

Accordingly, the Board finds that the objective medical 
evidence of record shows that the veteran has a current hip 
disability (arthritis) which has been proximately linked to 
his changing gait pattern.  As noted above, service 
connection may be established when aggravation of a veteran's 
non-service-connected condition is proximately due to a 
service-connected condition.  Allen, supra.  In that regard, 
the Board notes that the objective medical evidence of record 
tends to relate the veteran's changing gait pattern to his 
service-connected left lower extremity disability.  Under the 
circumstances, the veteran's claim for service connection is 
found to be plausible.



ORDER

The claim for service connection for a bilateral hip 
condition is well grounded; to this extent the appeal is 
granted.


REMAND

Because the veteran has satisfied his burden of presenting a 
well-grounded claim, the VA has a duty to assist him in 
developing the facts pertinent to the claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1999).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
he has referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.

As noted above, the veteran contends that his bilateral hip 
condition is related to the service-connected lower left 
extremity residuals of shrapnel wounds.  The Court has held 
that a veteran is entitled to service connection on a 
secondary basis when it is shown that the veteran's service-
connected disability aggravates a non-service-connected 
disability.  Allen, supra.  As there is no medical opinion 
that specifically addresses the issue as to whether any 
service-connected disorder "aggravated" any bilateral hip 
disability, the Board finds that another VA examination is 
warranted, wherein the examiner conducts a thorough review of 
the claims folder.  

Increased rating for low back disability

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 
(1999).  It was specified that the medical examiner should be 
asked to determine the extent of functional disability due to 
pain and determine whether the joint in question exhibited 
weakened movement, excess fatigability or incoordination, and 
such determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss or 
ankylosis due to any weakened movement, excess fatigability 
or incoordination.  It was also held that 38 C.F.R. § 4.14 
(1999) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The Board finds that since the most recent VA examination in 
1999 was not conducted according to the mandates of DeLuca, 
that it is unclear as to the current severity of the 
veteran's service-connected low back disability.  Of record 
are the reports of the most recent VA examinations in May 
1999, on which the examiners noted the veteran's complaints 
of low back pain.  On one examination report, the VA examiner 
noted that there appeared "to be some limitation of back 
movement in all directions".  On the other examination 
report, the VA examiner noted that the veteran was able to 
forward bend to about 70 degrees, extend to about 10 or 15 
degrees, and had good side-to-side motion of about 25 to 30 
degrees in each direction.  The veteran also reported that 
his back pain was made worse by being on his feet and with 
any activity.  The VA examiners did not, however, indicate 
whether range of low back motion was further limited by pain, 
and if so, whether such determination could be portrayed in 
terms of the degree of additional range of motion loss due to 
pain.  Moreover, the examiner did not indicate whether the 
low back exhibited weakened movement, excess fatigability, or 
incoordination, or whether it was feasible to express 
findings of weakened movement, excess fatigability, or 
incoordination in terms of the degree of additional range of 
motion loss, pursuant to DeLuca.  In view of the foregoing, 
the veteran should be afforded another VA examination, in 
compliance with DeLuca.  

Increased rating for obturator nerve damage

VA treatment records dated in February 1997 showed that the 
veteran reported having sharp intermittent pain in the left 
thigh area, with no radiation of pain.  Neurological 
examination showed that his motor strength was 5/5 in all 
extremities, and sensory and deep tendon reflexes were 
intact.  On VA neurological examination in June 1997, he 
reported having paresthesia and numbness around the muscle of 
the inner thigh, and the examiner noted that there was 
obturator nerve damage of the left lower extremity.  
Objective examination showed that he had diminished pinprick 
and touch sensation of the inner thigh of the left lower 
extremity.  On VA orthopedic examination in June 1997, he 
complained of numbness around the inner thigh muscle.  On VA 
examination in May 1999, it was noted that there was no 
evidence of dysfunction of the left obturator based on motor 
testing of muscles innervated by the nerves.  It was noted 
that he had a pain syndrome in the left lower extremity which 
could be neurogenic.  

The veteran's chief complaint attributable to his service-
connected obturator nerve damage appears to be pain and 
numbness in the inner thigh.  Although on the most recent VA 
examination in 1999, it was noted that there was no evidence 
of dysfunction of the left obturator, and that he had a pain 
syndrome in the left lower extremity which could be 
neurogenic, there has been no assessment of as to whether the 
original injury resulted in muscle injury.  On the joints 
examination conducted in May 1999, the examiner noted the 
scar of the left thigh region and described it as being 2 
centimeters in depth with loss of underlying tissue.  
Clearly, the question of muscle injury must be considered.  
Additionally, consideration must be given to DeLuca, supra.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his low back disability, his bilateral 
hip condition, or his left thigh since 
May 1999.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurologic 
examinations, in order to ascertain the 
nature and severity of his service-
connected low back disability, and the 
nature and severity of the disability 
involving the left thigh.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's low back or left 
thigh exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the low back or 
left hip is used repeatedly over a period 
of time.  This determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also make an 
assessment as to whether the original 
injury to the left thigh involved muscle 
injury and, if so, identify the specific 
muscle or muscles involved.  The examiner 
should also specifically indicate any 
functional limitations attributable to 
the service-connected left obturator 
nerve damage.

3.  The VA orthopedic examination should 
also include a determination as to the 
nature and probable etiology of his 
bilateral hip condition.  The claims 
folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran.  
The examiner should express opinions 
relative to the following questions: (a) 
is it at least as likely as not that the 
veteran's current bilateral hip 
disability was caused by the service-
connected disability; and (b) if not 
directly caused, is it at least as likely 
as not that the service-connected 
disability aggravated any hip condition 
now present.  The examiner should explain 
the rationale for any opinion expressed.

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 


- 5 -


